Citation Nr: 0008677	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

2.  Entitlement to service connection for left ankle 
disorder.  

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Army from January 6, 1975 
to April 3, 1975.

The veteran claimed entitlement to service connection for a 
right knee disorder and in an August 1975 rating decision the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denied that claim.  The veteran was 
notified of that decision at the time it was rendered, and 
did not appeal.  The August 1975 rating decision is final.  

The veteran claimed entitlement to service connection for a 
bilateral knee disorder, and in a March 1992 rating decision 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, denied that claim.  The veteran was 
notified of that decision at the time it was rendered.  He 
filed a notice of disagreement in August 1992 and was issued 
a statement of the case in September 1992.  He did not appeal 
within one year of the March 1992 rating action or within 60 
days of the issuance of the statement of the case.  The March 
1992 rating decision is final.  38 U.S.C.A. § 4005 (c) 
(1988); 38 C.F.R. § 19.192 (1991); (currently 38 U.S.C.A. § 
7105 (c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 
20.1103 (1999).  

In August 1996 the veteran claimed entitlement to service 
connection for the residuals of a fractured left ankle, a 
fractured right ankle, and a fractured lumbar spine.  The 
veteran again claimed entitlement to service connection for a 
bilateral knee disorder.  

In a June 1997 rating decision the Department of Veterans 
Affairs (VA) Albuquerque, New Mexico Regional Office (RO) 
denied entitlement to service connection for the residuals of 
a fractured left ankle, a fractured right ankle, and a 
fractured lumbar spine.  The RO also determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran has perfected an appeal 
of that decision.

In July 1997 the veteran made a statement that can be 
construed as a claim for service connection for chronic 
obstructive pulmonary disease.  That matter is referred to 
the RO for action deemed appropriate.  

FINDINGS OF FACT

1.  Entitlement to service connection for a bilateral knee 
disorder was denied by the RO in March 1992, and that 
decision became final in the absence of an appeal.

2.  The evidence submitted subsequent to the March 1992 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's bilateral knee 
disorder is related to service, and it must be considered in 
order to fairly decide the merits of his claim.

3.  The claim of service connection for a right knee disorder 
is plausible.  

4.  The claim of service connection for a left knee disorder 
is not plausible.  

5.  The claim of service connection for a bilateral ankle 
disorder is not plausible.  

6.  The claim of service connection for a lumbar spine 
disorder is not plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a bilateral knee disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999)).  

2.  The claim of entitlement to service connection for a 
right knee disorder is well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim of entitlement to service connection for a 
bilateral ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).
5.  The claim of entitlement to service connection for a 
lumbar spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background 

A November 1974 entrance examination was negative for 
complaints, findings, diagnosis, or treatment of pain in the 
veteran's knees, ankles, or lumbar spine.  

Service medical records from January 1975 show that the 
veteran had complaints of sharp pains in his right knee.  The 
veteran also reported that he had an operation on his knee 
six months ago.  Diagnosis was chondromalacia of the left 
knee, although the right knee was the focal point of the 
examination.  

A January 1975 bone scan showed stress fractures to the 
tibial plateaus and heels.

Further service medical records from January 1975 show that 
the veteran had complaints of pain in the left ankle and pain 
in his foot.  Upon examination, the left ankle was sore and 
discoloration was present.  Diagnosis was edema of the left 
ankle.  A January 1975 X-ray impression was normal left 
ankle.  

In February 1975 the veteran complained of swelling and 
stiffness in the right knee.  The veteran stated that his 
right knee had given away four times in the last two weeks.  
He also reported that in June 1974 he had a loose piece of 
bone removed from his knee, he fell on the job and suffered 
from pain underneath both knee caps.  Examination revealed 1/2 
inch quad atrophy on right and the veteran lacked two to 
three degrees of full extension.  

A February 1975 physical profile record indicated that the 
veteran had bilateral chondromalacia.  Impression was 
degenerative arthritis and chondromalacia of the right 
patella.  

In March 1975, the veteran had pain in the right knee and a 
range of motion from 10 to 125 degrees and in the left knee 
extension was to zero degrees.  There was also some effusion 
in the right knee.  

Another March 1975 medical report showed that the veteran had 
complaints of increased stiffness and pain in the patella.  
Flexion was limited to 90 degrees and the veteran's knee 
continued to swell.  

In March 1975, the veteran reported that he was no longer 
suffering from pain in the left knee and left heel, although 
he continued to suffer from right knee pain.  The veteran 
reported that he fell upon both of his knees while in 
service.  

In March 1975 the Medical Evaluation Board (MEB) diagnosed 
the veteran with the residuals of injury and surgery on the 
right knee, with recurrent effusion and pain and subluxating 
patella, right knee.  The veteran reported to the MEB that he 
had surgery on the right knee for a chip bone in the joint 
one year before entering into the service.  He also reported 
that he had pain in his left knee after he fell on both knees 
in service.  The MEB determined that the veteran was unfit 
for service and that his right knee disability existed prior 
to service.  

In May 1976, the veteran failed to report for a scheduled VA 
examination.  

During a January 1992 VA Medical Center (VAMC) examination 
the veteran reported swelling in both knees.  Upon 
examination, the veteran had a full range of motion in both 
knees, there was no swelling, no crepitus, and no overall 
instability of the knees.  

A February 1992 medical report from the Department of Social 
and Health Services showed a diagnosis of bilateral 
chondromalacia.  A May 1995 private medical report indicated 
that the veteran received treatment for pain in his knees and 
lower back.  The private physician noted that the veteran's 
degenerative joint disease and low back pain were apparently 
in good control.  
During a June 1995 VAMC examination the veteran complained of 
having pain in his lower back and both legs.  Diagnosis was 
degenerative joint disease with a history of traumatic 
arthritis to the knees with recurrent swelling and low back 
pain.  

VAMC outpatient treatment reports from November 1995 showed 
that the veteran had chronic low back pain and degenerative 
joint disease of the knees.  

A January 1996 private medical report noted that the veteran 
had complaints of pain in the right knee.  It was also noted 
that the veteran had bilateral degenerative joint disease of 
the right knee.  

A July 1996 private medical report showed that the veteran 
received treatment for pain in his lower back and knees.  It 
was noted that the veteran suffered from chronic low back 
pain and degenerative joint disease of the knees.  

An August 1996 private medical report indicated that the 
veteran received treatment for degenerative joint disease of 
the knees and back.  The veteran also reported that he was 
involved in an industrial accident several years ago.  The 
veteran stated that his knees will give away and in order to 
stop himself from falling he has to catch himself.  The 
veteran was diagnosed with degenerative joint disease 
secondary to his industrial fall.  

In November 1996 the veteran failed to report for a scheduled 
VA examination.  

In a November 1996 statement, the veteran explained that he 
reported to the VAMC in Prescott, Arizona for his VA 
examination.  However, according to the veteran, he was told 
that because he lived in New Mexico, he was to obtain his VA 
examination from the VAMC in Albuquerque, New Mexico, not the 
VAMC in Prescott, Arizona.  

A November 1996 private medical report noted that the 
veteran's disabilities included severe degenerative joint 
disease in the knees and lower back as a result of the 
veteran's employment.  
In a July 1997 notice of disagreement, the veteran stated 
that neither his left ankle nor his right ankle was fractured 
while in service.  

The veteran failed to appear for a travel board hearing 
scheduled for March 1999.  

II. New and Material Evidence for a Bilateral Knee Disorder

A. Laws and Regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999); See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re- 
adjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999). 

B. Analysis

In this case, the evidence added to the record since the RO's 
March 1992 denial consists of VAMC outpatient treatment 
records, medical records from the Department of Social and 
Health Services, private medical reports from May 1995, 
January 1996, July 1996, August 1996, and November 1996, and 
statements made by the veteran himself.  This information 
bears directly and substantially upon specific matters under 
consideration.  The Board finds that the information added to 
the records is "new" since it was not available for review 
in March 1992 and is "material" since it bears directly on 
matters which were the bases of the prior denial of service 
connection.  The Court has held that the credibility of 
evidence must be
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the clinical evidence added to 
the record is "new and material" to the veteran's claim, 
the claim is reopened.  See 38 C.F.R. § 3.156.

III. Service Connection for Bilateral Knee, Left Ankle, Right 
Ankle, and Lumbar Spine Disorders

A. Laws and Regulations 

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim. Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 12 Vet. 
App. 296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


A. Right Knee Disorder 

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  

The Board finds that the veteran's claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  That is, he has presented a 
claim which is plausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  The veteran has provided VAMC treatment records and 
private medical reports showing that he has chondromalacia 
and degenerative joint disease of the right knee.  The 
veteran's service medical records also show a diagnosis of 
degenerative arthritis and chondromalacia of the right knee.  
Therefore, the Board finds that the first and second Caluza 
elements have been satisfied because there is a current 
medical diagnosis of disability and medical evidence of a 
related disease or injury in service.  Caluza, 7 Vet. App. at 
506.

The Board notes that the MEB diagnosed the veteran with 
residuals of injury and surgery on the right knee, with 
recurrent effusion and pain and subluxating patella, right 
knee.  It was also noted that the veteran had surgery on the 
right knee for a chip bone in the joint one year before 
entering into the service.  However, the veteran received 
constant treatment for his right knee disorder while in 
service and post-service.  Arthritis of the right knee was 
first clinically identified in service and it is a chronic 
disability by regulation.  See 38 C.F.R. §§ 3.307, 3.309 
(1999).  There is also substantial clinical evidence of 
continuity of symptomatology of right knee pain from service 
to the current findings of knee pathology.  Therefore, the 
evidence does suggest that the claim of service connection 
for a right knee disorder is plausible.  For these reasons 
the Board has determined that the claim of entitlement to 
service connection for a right knee disorder is well-
grounded. 


B. Left Knee Disorder 

The record also reflects that the veteran injured his left 
knee in service.  However, the service medical records do not 
confirm the presence of chronic left knee pathology in 
service.  Furthermore, there is no clinical confirmation that 
left knee symptoms continued from service to the post service 
years.  Finally, though the veteran has provided lay evidence 
indicating that his chondromalacia and degenerative arthritis 
of the left knee are related to service, there is no clinical 
evidence suggesting a nexus between current left knee 
pathology and service.  As a lay person the veteran is 
competent to provide evidence of an observable disorder, but 
he is not competent to provide evidence that requires medical 
expertise.  Grottveit, 5 Vet. App. at 93; Savage, 10 Vet. 
App. at 497.  His assertion therefore that the currently 
diagnosed left knee disorder is related to his in-service 
symptoms is not probative.  

C. Bilateral Ankle Disorder

Service medical records show that in January 1975 the veteran 
received treatment for a left ankle injury.  However, a 
January 1975 X-ray impression revealed a normal left ankle.  
The veteran has not provided any medical evidence showing 
that he currently has a left ankle disorder.  In the absence 
of evidence of current disability his claim for service 
connection is not plausible.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  The Boards finds therefore, that the first 
Caluza element has not been satisfied.  Consequently, the 
Board has determined that the claim of entitlement to service 
connection for a left ankle disorder is not well grounded.

The veteran has not provided any medical evidence showing 
that he currently has a right ankle disorder.  In the absence 
of evidence of current disability his claim for service 
connection is not valid.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Boards finds therefore, that the first 
Caluza element has not been satisfied.  Consequently, the 
Board has determined that the claim of entitlement to service 
connection for a right disorder is not well grounded.

D. Lumbar Spine Disorder

The veteran has provided VAMC treatment records and private 
treatment records showing that he has a lumbar spine 
disorder.  Therefore, the Board finds that the first Caluza 
element has been satisfied because there is a current medical 
diagnosis of disability.  Caluza, 7 Vet. App. at 506. 

The veteran has provided lay evidence indicating that he 
injured his back during service, and that his current back 
disorder is related to that injury.  As a lay person the 
veteran is competent to provide evidence of an observable 
disorder, but he is not competent to provide evidence that 
requires medical expertise.  Grottveit, 5 Vet. App. at 93; 
Savage, 10 Vet. App. at 497.  His assertion therefore that 
the currently diagnosed disorder is related to his in-service 
symptoms is not probative.  

The veteran has not provided any probative evidence showing 
that the current back disorder is related to an in-service 
disease or injury.  Wade v. West, 11 Vet. App. 302 (1998).  
On the contrary, the clinical evidence that comments on the 
etiology of back pathology incriminates post service trauma 
as the cause of current disability.  For these reasons, the 
Board has determined that the claim of entitlement to service 
connection for a lumbar spine disorder is not well-grounded. 


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a bilateral 
knee disorder, the appeal is reopened.  

The claim of entitlement to service connection for a right 
knee disorder is well-grounded.

The claim of entitlement to service connection for a left 
knee disorder is denied.

The claim of entitlement to service connection for a 
bilateral ankle disorder is denied.

The claim of entitlement to service connection for a lumbar 
spine disorder is denied.


REMAND

The Board finds the veteran's claim for service connection 
for a right knee disorder is well-grounded, meaning 
plausible, and based on a review of the file, there is a 
further VA duty to assist him in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631- 32 (1992); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed.Cir. 1997), 
cert. denied, 118 S.Ct. 2348(1998).

In July 1997 the veteran stated that he has been on total 
disability with the Social Security Administration (SSA) 
since January 1997 and that the States of New Mexico and 
Arizona have declared him permanently disabled.  As of this 
date none of these pertinent records have been obtained.  

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the SSA 
all the records pertinent to the 
veteran's claim for disability benefits, 
including any available medical records.  
After obtaining any necessary 
authorizations from the veteran, the RO 
should also obtain from appropriate 
sources in New Mexico and Arizona all 
the records pertinent to the veteran's 
claims for disability benefits, 
including any available medical records.  

2.  The RO should obtain a copy of all 
treatment records from Health Horizons, 
Inc. relating to treatment of the 
veteran's right knee disorder.  All 
records received should be placed in the 
claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his right knee disorder.  
The claims file and a copy of this 
remand should be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any 
diagnostic tests or studies, such as an 
X-ray study, that are deemed necessary 
for an accurate assessment.

The examiner should conduct a thorough 
orthopedic examination of the right knee 
and provide a diagnosis for any 
pathology found.  The examiner should 
also provide an opinion, based on a 
review of the evidence in the case file, 
as to whether it is less likely, as 
likely or more likely than not that the 
veteran's current right knee disorder 
had its onset or increased in severity 
due to an in-service injury.

The veteran is to be advised that if a 
claimant fails to report for an 
examination scheduled in conjunction 
with a reopened claim for a benefit 
which was previously disallowed, the 
claim shall be denied.  38 C.F.R. 
§ 3.655. 

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
right knee disorder on the merits of the 
case.  In the event that any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and be given the opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 
- 16 -


- 1 -


